Citation Nr: 0506509	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1993 to October 
1995 and prior active service, including in the Persian Gulf 
War.  He died on December [redacted], 2001.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and to Dependents Educational Assistance.  
The appellant has perfected a timely appeal.  The appellant 
also testified at a hearing held before the undersigned at 
the Board in January 2005.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The immediate cause of the veteran's death was metastatic 
colon cancer.

3.  The veteran's colon cancer may be presumed to have 
manifested to a compensable degree within 1 year of 
separation from service.


CONCLUSIONS OF LAW

1.  Colon cancer is presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 106, 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.7(x)(15), 3.300, 
3.301, 3.303, 3.307, 3.309 (2004).

3.  The criteria for eligibility for Dependents Educational 
Assistance pursuant to Chapter 35, Title 38 of the United 
States Code have been met.  38 U.S.C.A. § 3500 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  


Factual Background

A review of the veteran's death certificate reveals that he 
died on December [redacted], 2001, at age 40.  According to the death 
certificate, the veteran's immediate cause of death was 
metastatic colon cancer.  

The veteran's service medical records shows no treatment for 
colon cancer during active service.

A private outpatient laboratory report dated in June 1998 
shows that the veteran had developed moderately 
differentiated invasive adenocarcinoma which extended from 
the colon through the bowel wall in the soft tissues and 11 
of 14 lymph nodes also were positive for metastatic disease.  
The diagnosis included moderately differentiated invasive 
adenocarcinoma.

Following a colon biopsy in March 1999, the diagnosis was 
tubulovillous adenoma (or a malignant tumor).

In an April 1999 letter from Dr. W.S.K., it was noted that 
the veteran had developed colon cancer in June 1998.  The 
veteran's CEA (or carcinoembryonic antigen) levels had been 
elevated following chemotherapy treatment for colon cancer, 
although repeated computerized tomography (CT) scans of the 
veteran's chest, abdomen, and pelvis and a repeat colonoscopy 
all had been negative for metastatic disease.

On private outpatient treatment in September 2000, it was 
noted that the veteran had metastatic colon cancer.  The 
impression was metastatic colon cancer with a rising CEA.  

On private outpatient treatment in November 2001, the 
impressions were recurrent metastatic colon cancer with 
secondary pain and ascites.  

The veteran received a course of weekly chemotherapy later in 
November 2001 and in December 2001.  In December 2001, the 
diagnosis was changed to progressive metastatic colon 
carcinoma with secondary liver dysfunction.  

In a July 2003 letter, Dr. R.B.H., stated that the veteran 
had been seen at his medical practice in July 1996 by another 
physician.  The veteran had presented at that time with blood 
in the rectum and some hemorrhoids.  Later in July 1996, the 
veteran was treated for hemorrhoids and the examining 
physician saw no masses up to 20 centimeters on proctoscopic 
examination.  The veteran was seen again for hemorrhoids in 
August 1996.  

Dr. R.B.H. further stated that the veteran's wife had 
informed him that the veteran had continued to have rectal 
bleeding between August 1996 and November 1997, when the 
veteran was seen again at Dr. R.B.H.'s medical practice.  Dr. 
R.B.H. explained that the veteran had had no further workup 
in 1996 because it was thought he was suffering from 
hemorrhoids.  In November 1997, the veteran returned and 
received another proctoscopic examination and a barium enema.  
Both were negative.  It was thought that the veteran suffered 
from hemorrhoidal disease.  

Eventually, when Dr. R.B.H. saw the veteran in June 1998, a 
colonoscopy revealed colon cancer.  At that time, the 
veteran's colon cancer was a very advanced Stage III cancer.  
Dr. R.B.H. commented that, although no one could prove the 
exact time frame when the veteran's colon cancer began, he 
was "strongly suspicious" that the veteran might have had a 
small early colon cancer in August 1996.  One of the things 
that made Dr. R.B.H. "very suspicious" was the veteran's 
continued ongoing rectal bleeding between 1996 and 1997 as 
reported by the veteran's wife.  

In an August 2003 opinion, an employee of a VA medical center 
stated that the veteran's record was presented for review.  
The full name or qualifications of the reviewer were not 
reported.  The reviewer noted that the veteran had been 
diagnosed with colon cancer in 1998, three years after his 
discharge from active service.  There was no prior diagnosis 
of colon cancer and no prior report of rectal bleeding which, 
if present, would have in effect been a "prior predictor of 
the later diagnosis."  

The VA reviewer stated that the veteran's 1995 discharge 
physical examination had been reviewed, and neither the 
veteran's reported medical history nor the physical 
examination results at that time suggested any form of rectal 
bleeding or other rectal or lower gastrointestinal 
abnormality.  The reviewer also noted that the veteran's 
complete blood count (CBC) results from about the same time 
period were normal, making it very unlikely that there was 
insidious intestinal bleeding occurring at the time of the 
normal CBC.  The VA reviewer concluded that it was totally 
impossible for anyone to state with any certainty when the 
veteran's colon cancer had begun.  It was added that the 
absence of any recognized rectal bleeding with the presence 
of normal blood indices made it unlikely that colon cancer 
was present at the time of the veteran's discharge from 
service.

In a statement on her September 2003 substantive appeal (VA 
Form 9), the appellant contended that her husband's death was 
presumptively service-connected because his colon cancer had 
developed within the appropriate presumptive period for 
service connection for colon cancer.

The appellant testified at her January 2005 Central Office 
Board hearing that the veteran began experiencing rectal 
bleeding in June 1996.  She also testified that the veteran 
experienced rectal bleeding constantly between June 1996 and 
November 1997, when he first learned that he had colon 
cancer; and that she witnessed such bleeding.


Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2004).  

To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b), (c) (2004).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disease, including malignant tumors, manifested to a 
compensable degree within one year following separation from 
service.  Colon cancer is a chronic disease with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).

As just discussed, the objective medical evidence of record 
is in equipoise as to whether or not the cause of the 
veteran's death - metastatic colon cancer - was related to 
service.  

The veteran's private treating physician concluded in July 
2003 that the reports of continued rectal bleeding in 1996 
and 1997, raised a strong suspicion that the veteran's colon 
cancer had begun as early as August 1996, or within 1 year of 
his separation from service in October 1995.  Colon cancer if 
present, would have warranted a compensable evaluation.  
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2004).

Although the VA reviewer concluded in August 2003 that it was 
impossible to state with any certainty when the veteran's 
colon cancer had begun, this examiner incorrectly stated that 
the veteran's medical records contained no reports of rectal 
bleeding prior to the diagnosis of colon cancer in July 1998.  
However, the veteran's wife reported to Dr. R.B.H., and 
testified to the undersigned, that the veteran had 
experienced rectal bleeding as early as August 1996, and 
continuously thereafter.  Dr. R.B.H. stated in July 2003 that 
these reports were well-documented in the veteran's private 
outpatient treatment records and formed the basis for his 
opinion that the veteran may have had a small early colon 
cancer in August 1996.  

Significantly, the VA reviewer acknowledged that rectal 
bleeding would be an early indicator of colon cancer.  Given 
the evidence of rectal bleeding, the reviewer's opinion can 
actually be seen as supporting the conclusion that colon 
cancer was present to a compensable degree within one year of 
service.

Recognizing the duty to resolve any reasonable doubt in the 
appellant's favor, the Board concludes that the veteran's 
colon cancer was manifested to a compensable degree within 1 
year of his separation from service.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102 (2004).  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Because the veteran's colon cancer could have been service-
connected at the time of his death, and because colon cancer 
was the immediate cause of the veteran's death, the Board 
finds that entitlement to service connection for the cause of 
the veteran's death has been established.  38 C.F.R. § 3.312.  

Finally, education benefits are payable to the surviving 
spouse of a veteran who died of a service-connected 
disability or who had a total service-connected disability 
that was permanent in nature.  38 U.S.C.A. § 3500.  The Board 
has determined that the cause of the veteran's death, 
metastatic colon cancer, could have been service-connected at 
the time of his death because it was manifested to a 
compensable degree within 1 year of his separation from 
service.  Accordingly, the appellant meets the eligibility 
criteria for Chapter 35 education benefits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


